DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of Japanese patent application number 2018-224949, filed on November 30, 2018, and Japanese patent application number 2019-063463, filed on March 28, 2019, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on November 26, 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or fairly suggest the use of an optical unit comprising a movable body comprising an optical module, a fixed body, a support mechanism structured to swingably support the movable body with respect to the fixed body, and a magnetic drive part which is provided on at least two faces of the movable body and the fixed body facing in a direction intersecting an optical axis direction and is structured to swing the movable body with respect to the fixed body, wherein all faces of one of the movable body and the fixed body in the direction intersecting the optical axis direction are formed with a protruded part which is protruded to a direction where the movable body and the fixed body are faced each other, wherein all faces of an other of the movable body and the fixed body in the direction intersecting the optical axis direction are formed with a contact part which is capable of contacting with the protruded part, and wherein the face of the one of the movable body and the fixed body where the magnetic drive part is provided is formed with the protruded part on both sides of the magnetic drive part, in conjunction with the other limitations of the claims.
As for claims 2-7, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,891,444: note the use of an optical unit having a movable and fixed body, wherein the movable body is moved by a magnetic drive part, as well as the use of a stopper plate to restrict the displacement amount of the optical module, but lacks any disclosure of a protruded part and contact part, wherein the protruded part is formed on both sides of the magnetic drive part, as claimed.
US 2017/0374247: note the use of an optical unit having a movable and fixed body, wherein the movable body is moved by a magnetic drive part, as well as the use of a restriction/protruded part to restrict the displacement amount of the optical module, but lacks any disclosure of the protruded part being formed on both sides of the magnetic drive part, as claimed.
US 2016/0124242: note the use of an optical unit having a movable and fixed body, wherein the movable body is moved by a magnetic drive part, as well as the use of a stopper plate and protruded part to restrict the displacement amount of the optical module, but lacks any disclosure of the protruded part being formed on both sides of the magnetic drive part, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN YE/Supervisory Patent Examiner, Art Unit 2697